Exhibit 99.1 Hines Real Estate Investments, Inc., Member FINRA/SIPC, is the Dealer Manager. 8/11 Hines Real Estate Investment Trust, Inc. (Hines REIT) is closed to new investors. Hines REIT Update As of June 30, 2011 Hines REIT Portfolio Summary as of June 30, 2011 2 Total Assets: §58 properties; $3.5 billion1 Total Square Feet: §Over 28 million Portfolio Occupancy: §89%; 4% above the national average Total Distributions Since Inception: §$539.7 million Current Loan-to-Value Ratio: §55% Current Annualized Distribution Rate: §5.0%2(30% of the distribution represents a return of invested shareholder capital) 1 Owned directly or indirectly based on estimated aggregate value. 2 Based on $10.08 share price; assumes consistent distribution rate for 12-month period. Hines REIT declared distributions through the month of October 2011. The distribution, in an amount equal to $0.00138082 per share, per day will be paid in January 2012 in cash or reinvested in stock for those participating in Hines REIT's dividend reinvestment plan. Of the amount described above, $0.00041425 of the per share, per day dividend will be designated by the Company as a special distribution which will be a return of a portion of the shareholders’ invested capital and, as such, will reduce their remaining investment in the Company. The special distribution represents a portion of the profits from sales of investment property. The above designations of a portion of the distribution as a special distribution will not impact the tax treatment of the distributions to our shareholders. Hines REIT Portfolio as of June 30, 2011 3 Proactive Leasing Highlights Houston, TX - Williams Tower §Williams Companies, an integrated natural gas company that produces, gathers, processes and transports natural gas –Executed 60,000 SF expansion through 2018 §Ryan and Co, a national tax audit defense and recovery service firm –Renewal of 32,000 SF through §Rowan Co., an international provider of contact drilling services –Executed 10,000 SF expansion through 2020 Denver, CO - Industrial Portfolio §Comcast (CMCAS, CMCSK), provider of entertainment, information and communications products and services –Executed35,000 Square Feet (SF) lease through 2021 at 345 Inverness §GolfTech, focus on golf improvement –Renewal of 13,000 SF through 2016 at Arapahoe II Seattle, WA - 5th and Bell §Notkin Engineering, a mechanical engineering firm –Renewalof 15,000 SF for 10 years New York, NY - 499 Park Avenue §Quadrant Capital Advisors, a national investment advisory firm –Renewal of 11,000 SF through 2022 Hines REIT Portfolio as of June 30, 2011 4 Houston, TX - Two Shell Plaza §Dune Energy, an independent exploration and development company –Renewal of 15,000 SF through 2016 Charlotte, NC - Charlotte Plaza §Capgemini, provider of consulting, technology and outsourcing services –Executed 24,000 SF lease through 2016 Proactive Leasing Highlights Hines REIT Strategic Dispositions 5 Atrium on Bay, Toronto, ON, Canada §Acquired: February 2007 for $215 million USD §Sold: June 2011 for $353 million USD §Hines REIT’s effective ownership percentage at date of sale: 100% Brazilian Industrial Parks Araucaria, Elouveira and
